Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending in this application [6/16/2020].
Claims 4, 6, 9, 11, 13-18 and 20-22 have been preliminary amended [6/16/2020].
Claims 23-45 have been preliminary cancelled [6/16/2020].

Drawings
The drawings were received on 6/16/2020 are accepted for examination purposes.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021, 2/1/2021, 7/15/2021, 9/14/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walmsley et al. (US-2006/0072852).
As to Claim 1, Walmsley teaches ‘A logic circuitry package having a first address and comprising a first logic circuit, wherein the first address is an I2C address for the first logic circuit [Fig 6, par 1995, 2003 – MMI provides a programmable and reconfigurable engine for interfacing with external devices using I2C protocol, which would include an I2C address], and wherein the package is configured such that, in response to a first command indicative of a task and a first time period sent to the first address [par 5831 – an IDLE symbol can occur at any time to temporarily pause a command when the command is to be executed], the first logic circuit is to, for a duration of the time period: (i) perform a task, and (ii) disregard I2C traffic sent to the first address [par 5831 – an IDLE symbol can occur at any time to temporarily pause a command; they are ignored, the command will be executed as if they had never happened].  

As to Claim 2, Walmsley teaches ‘wherein the first logic circuit further comprises a timer to measure the time period [Figs 76, 77, par 2296-2301 – watchdog timer and generic timers for counting down time passed]’.  

As to Claim 3, Walmsley teaches ‘wherein the task performed by the logic circuitry package comprises at least one of: monitoring the timer and performing a computational task having a completion time which exceeds the time period [Figs 76, 77, par 2288-2301 – watchdog timer and generic timers for counting down time passed]’.  

As to Claim 4, Walmsley teaches ‘wherein the package is for association with a print material container [Abstract – printhead]’.  

As to Claim 5, Walmsley teaches ‘further comprising a memory storing data representative of at least one characteristic of the print material container [par 0608, 0864 – QA chips store remaining ink amounts for checking]’.  

As to Claim 9, Walmsley teaches ‘which comprises at least one sensor or sensor array [par 0608, 0864 – QA chips store remaining ink amounts for checking ink cartridges]’.  

As to Claim 10, Walmsley teaches ‘wherein the at least one sensor comprises at least one print material level sensor [par 0608, 0864 – QA chips store remaining ink amounts for checking ink cartridges]’.  

Allowable Subject Matter
Claim 6 (and claims 7-8 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim11 (and claims 12-22 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Walmsley in view of the prior art searched and/or cited does not teach nor render obvious “wherein the package comprises a second logic circuit and the package is configured to make the second logic circuit accessible during the time period ” as recited in dependent claim 6; and “wherein the package has at least one second address and is configured such that, in response to the first command, the package is accessible via a second address for the duration of the time period ” as recited in dependent claim 11.

Conclusion
The prior art of record
a. US Publication No.	2006/0072952
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
b. US Publication No.	2013/0054933
c. US Publication No.	2016/0364305
d. US Publication No.	2012/0243559
e. US Publication No.	2015/0089630
f. US Publication No.	2021/0078334
g. US Publication No.	2021/0221125

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677